KOZINSKI, Circuit Judge,
dissenting in part:
The majority errs in holding that Kevin Wynn was a “victim” of defendants’ conduct under U.S.S.G. § 5K2.8. It’s true that Wynn was victimized by the kidnapping, but defendants were not convicted of kidnapping. Instead, they were convicted of conspiracy to interfere with, and interference with, interstate commerce through threats or violence. See 18 U.S.C. § 1951. The victim of these crimes was either Steven Wynn or the Mirage Hotel. Both defendants were also convicted of using a firearm in a crime of violence. See 18 U.S.C. § 924(c). In addition, Cuddy was convicted of laundering money and Sherwood was convicted of conspiring to launder money. See 18 U.S.C. § 1956. However, the firearm convictions resulted in five-year mandatory consecutive sentences; no judicial discretion was involved. And it cannot be seriously argued that Wynn was a victim of money laundering.
In United States v. Hoyungowa, 930 F.2d 744 (9th Cir.1991), we vacated a sentence because the district judge interpreted “victim” in an overbroad manner in imposing an upward departure for extreme psychological injury under U.S.S.G. § 5K2.3. We held that “this Guideline applies by its plain terms only to the direct victim of the crime and not to others affected by the crime ...” Id. at 747 (emphasis added). Because U.S.S.G. § 5K2.3 is closely related to U.S.S.G. § 5K2.8, I don’t see how we can interpret “victim” in section 5K2.8 to encompass Kevin Wynn, who was not “a direct victim of the crime” of interfering with interstate commerce, but merely one “affected by the crime.” See United States v. Haggard, 41 F.3d 1320, 1327 (9th Cir.1994) (assuming that Hoyungowa applies to U.S.S.G. § 5K2.8).
The majority argues that this case is controlled by Haggard; in support, it points to a passage where we say that a family was the victim of the defendant’s crimes because “[the defendant] specifically singled out [the family] as the object of his criminal scheme.” Id. According to the majority, Kevin Wynn was similarly singled out by these defendants. Maj. op. at 413. My colleagues, however, omit the next sentence in the passage quoted: “[Defendant] deliberately and repeatedly lied for the express purpose of affecting [the] family.” Id. Here, there is no evidence that defendants’ purpose was to affect Kevin Wynn. Any effect on her was incidental to the real object of their criminal scheme: To extort money from Steven Wynn and the Mirage Hotel.